Citation Nr: 0633580	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  91-12 035	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.  

2.  Entitlement to an increased rating for allergic 
rhinosinusitis, currently 10 percent.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1990 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The June 1990 rating decision found that new and material 
evidence had not been presented to reopen the veteran's 
claims for service connection for headaches, chest pain, and 
a nervous disorder, including post-traumatic stress disorder 
(PTSD).  That decision also denied his claim for an increased 
rating for rhinosinusitis.  

The Board remanded the case to the RO in June 1991 and April 
1994 for further development and consideration.  And in a 
July 1999 decision, the Board granted service connection for 
headaches, but denied service connection for a disability 
manifested by chest pain; those issues, therefore, are no 
longer on appeal.

The Board's July 1999 decision also found that new and 
material evidence had been presented and reopened the 
veteran's claim for service connection for a psychiatric 
disorder.  The Board then proceeded to remand the case to the 
RO for a de novo readjudication (i.e., on the basis of all of 
the evidence of record).  Also in July 1999, the Board 
remanded the claim for an increased rating for the 
rhinosinusitis for additional development.

At a personal hearing before the Board at the RO in May 2006 
the veteran's representative raised the additional issues of 
the veteran's entitlement to service connection for a low 
back disorder and a total disability rating based on 
individual unemployability (TDIU).  Neither of these 
additional claims has been adjudicated by the RO, much less 
denied and timely appealed to the Board, so they are referred 
to the RO for appropriate development and consideration.  
38 C.F.R. § 20.200 (2006).

Also during the May 2006 hearing, the veteran's 
representative raised yet another issue, clear and 
unmistakable error (CUE) in an August 1975 rating decision 
that severed service connection for anxiety neurosis.  This 
CUE claim, however, is misplaced and cannot stand because 
that rating decision was subsumed in a subsequent Board 
decision in December 1976 that upheld the severance.  
See 38 C.F.R. § 20.1104 (2006).  So there needs to be a 
collateral attack on the Board's decision, not the RO's, and 
the veteran and his representative have not filed a claim 
like this at the Board.


FINDINGS OF FACT

1.  The persuasive medical evidence does not show that the 
veteran had a chronic acquired psychiatric disorder in 
service.  

2.  The persuasive medical evidence does not show that a 
psychosis was first manifest within one year following the 
veteran's separation from service.  

3.  The persuasive medical evidence does not show that any 
current psychiatric disorder had its origins in service.  

4.  The medical evidence shows the veteran's allergic 
rhinosinusitis is manifest by occasional tearing and 
sneezing, with nasal congestion requiring topical medication.  
But there is no evidence of any nasal obstruction, crusting, 
tenderness, purulent drainage, or episodes of incapacitation.  




CONCLUSIONS OF LAW

1.  A chronic acquired psychiatric disorder was not incurred 
in service and a psychosis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  The criteria are not met for a rating higher than 10 
percent for allergic rhinosinusitis.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, and 
4.97, Code 6512 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 



In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a January 2004 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  His VA and 
private treatment records through March 2004 have been 
obtained and, as mentioned, he had a hearing and was provided 
three VA compensation examinations.  He has not identified 
any additional evidence that needs to be obtained.  
See Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
So the Board finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (also discussing the 
timing of the VCAA notice as it relates to prejudicial 
error).  Here, the RO initially considered the claim in June 
1990 - and again in December 1990, June 1992, November 1997, 
and May 1998, each time before the VCAA was promulgated and 
certainly before sending the veteran a VCAA letter in 
February 2004.  But the RO readjudicated his claim in the 
September 2005 supplemental statement of the case (SSOC) 
based on any additional evidence that had been received since 
the initial rating decision in question, statement of the 
case (SOC), and prior SSOCs.  Consequently, there already 
have been steps to remedy the error in the timing of the VCAA 
notice.



The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran was provided notice of what type of information 
and evidence was needed to substantiate his claim for an 
increased rating for rhinosinusitis.  In May 2006, he was 
also provided notice of the type of evidence necessary to 
establish an effective date if this benefit is granted, 
although the RO did not again consider his claim after 
sending that notice.  Further, although the veteran was 
provided VCAA notice concerning his service connection claim, 
he was not provided notice of what type of information and 
evidence was needed to substantiate his claim for a higher 
rating or for an effective date for service connection for a 
psychiatric disorder if service connection were granted.  
Nevertheless, because the Board has herein denied both of the 
veteran's claims, the other issues are moot.  Accordingly, 
the Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of his claims 
at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  



Analysis

Psychiatric disorder 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The record reflects that a rating decision in September 1971 
established service connection for anxiety reaction.  
Subsequently, in August 1975, the RO severed service 
connection for a psychiatric disorder on the basis that a 
psychoneurosis was not diagnosed in service, and that 
severance was upheld by a decision of the Board in 
December 1976.  In December 1979, the Board denied the 
veteran's new claim for service connection for a psychiatric 
disorder.  

A November 1987 rating decision found that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a psychiatric disorder; the 
veteran was notified of that decision and did not appeal.  
Subsequently, the veteran filed a claim for service 
connection for post-traumatic stress disorder (PTSD) and the 
Board denied that claim in a November 1989 decision.  

In the June 1990 rating decision on appeal, the RO found that 
new and material evidence had not been presented to reopen 
the veteran's claim for service connection for a psychiatric 
disorder.  In a July 1999 decision, the Board reopened the 
veteran's claim and remanded the case to the RO for further 
development of the record and for adjudication of the claim 
based on all of the evidence of record.  

The service medical records contain one reference to anxiety 
in January 1971, during an evaluation for the veteran's 
complaint of chest pain.  His symptoms at that time were 
attributed to pyrosis and anxiety, although no chronic 
psychiatric disorder was diagnosed; Thorazine was prescribed, 
however.  The remainder of the service medical records, 
including the report of the veteran's separation examination 
in March 1971, are silent for any psychiatric complaints or 
diagnosis of any chronic psychiatric disorder.  

The post-service medical records include the report of a June 
1971 VA compensation examination which diagnosed chronic 
anxiety neurosis, based in part on the veteran's apparent 
report that he was treated for anxiety neurosis at the 
dispensary during service.  VA clinic records dated in 1971 
and 1972 further note anxiety and a diagnosis of depressive 
reaction.  The report of a private physician in April 1974 
lists diagnoses of organic brain syndrome, based on reported 
head trauma during service, and rule out undifferentiated 
type schizophrenia.  That same physician subsequently 
assigned a definite diagnosis of undifferentiated type 
schizophrenia on several occasions, beginning in June 1974, 
noting at that time that his psychiatric symptoms had become 
worse since his separation in 1971.  

The veteran was hospitalized at a VA facility in February 
1977 for psychiatric evaluation, complaining that his 
headaches were so intense that he hit the wall with his head 
and stating that his mental condition had not improved.  
Chronic anxiety reaction was diagnosed.  

A private psychiatrist evaluated the veteran in September 
1977 and diagnosed moderately severe, chronic schizophrenic 
reaction.  The examiner noted that the veteran "was deprived 
of his [neuropsychiatric] compensation in spite of the fact 
that his condition was acknowledged [as service-connected] 
when it was diagnosed as Anxiety Neurosis, chronic, though it 
was the same process, poorly diagnosed."  The examiner 
provided no rationale for his opinion concerning the earlier 
diagnosis.  

Although in August 1978, a VA compensation examiner diagnosed 
passive-aggressive personality disorder with depressive 
features, a diagnosis of undifferentiated type schizophrenia 
was again assigned following a VA hospitalization in 
September 1978.  

A private psychiatrist reported in September 1979 that, 

While still in service [the veteran] 
started having nightmares and sleep 
disorders with insomnia, irritability, 
headaches and restlessness.  Since 
discharge his symptoms worsened and he 
could not be able to work.  

He has been on psychiatric treatment 
almost all the time and visiting the 
consultation rooms of various 
specialists, desperately in search of 
relief for his symptoms.  However his 
condition has gone worse every time, 
prognosis being poor.

VA and private treatment records dated from 1987 to 1989 
continued to reflect a diagnosis of chronic undifferentiated 
schizophrenia.  Significantly, a private physician noted that 
the veteran dated the onset if his psychiatric illness to 
basic training in service in 1970 (the veteran entered 
service in April 1969, so he would have completed basic 
training long before 1970), when he had problems with 
anxiety, irritability, insomnia, and nightmares.  The veteran 
reported that he developed poor impulse control and became 
restless and aggressive.  He also reported that, after his 
discharge from service, he started having frequent nerve 
attacks in which he became very aggressive ands disoriented, 
as well as having frequent crying spells, multiple somatic 
complaints, and bizarre behavior.  He would forget things 
easily and would get lost in known places.  

In January 1990, the veteran submitted a copy of service 
department consultation form, dated October 5, 1970 that 
purports to show a diagnosis of schizophrenia, 
undifferentiated type.  

In June 1992, the veteran submitted a copy of a document that 
is identical to the document received in January 1990, except 
that the date reads October 15, 1970, on the "new" 
document.  

Subsequent medical records reflect the veteran's treatment 
for his psychiatric symptoms through March 2004.  

The veteran testified at a personal hearing before the Board 
at the RO in May 2006.  Although it was noted at the hearing 
that a brief would be submitted following the hearing, no 
additional evidence has been received.  The veteran's 
representative indicated, however, that the brief would be 
summarized during the hearing.  The veteran testified that he 
was treated for his psychiatric disorder in service and has 
continued to be treated for it after his separation from 
service.  He contended, therefore, that service connection 
should be granted for his psychiatric disorder.  

At the outset, the Board will address the purported copies of 
a service department record that were received in January 
1990 and June 1992.  Because those documents were copies of a 
supposed service department document that was not previously 
of record, the RO twice requested the veteran to provide his 
source for those documents, as well as the original documents 
from which the copies were made, if he had them, in October 
1999 and March 2000, pursuant to the Board's July 1999 
remand.  The veteran did not respond to either of the RO's 
requests, although at his personal hearing in May 2006, the 
veteran's representative indicated at one point that the 
records had been given to the veteran in 1971, but not by the 
RO, and at another point he stated that the veteran had 
obtained them from the VA medical center under the Freedom of 
Information Act.  

The documents in question purport to provide evidence that is 
critical in the veteran's claim, because they indicate that a 
chronic, acquired psychiatric disorder - in this case, 
undifferentiated type schizophrenia - was diagnosed during 
service.  Medical evidence of such a diagnosis in service, 
along with a similar diagnosis after service as is present in 
this case, might well establish service connection for such a 
psychiatric disorder.  

However, the veteran's original service medical records do 
contain a consultation form dated "5 Oct" (with no year 
indicated), directed to the ENT clinic regarding the 
veteran's chronic sinusitis.  The photocopied documents 
submitted by the veteran clearly show that they are 
alterations of that original service medical record:  (1) 
They indicate an attempt to eradicate the underlying writing 
using "white-out," but some of the writing from the 
original ENT clinic consultation form is still visible; (2) 
the documents submitted by the veteran are identical to each 
other - except for a slightly different date ("5 Oct 70" 
on one document and "15 Oct 70" on the other) in two places 
on each document; and (3) each of the "new" documents 
clearly note in two places the abbreviation, "M.H.G." 
(emphasis added), in an apparent attempt to reflect the 
veteran's evaluation in the Mental Hygiene Clinic (M.H.C., a 
commonly used abbreviation) for schizophrenia, an evaluation 
and diagnosis that are not otherwise noted in - and are 
inconsistent with - other service medical records.  

Although testimony at the veteran's personal hearing was to 
the effect that he obtained the copies of the submitted 
service medical records from the VA medical center 
(specifically not the RO) in 1971, the Board is not persuaded 
by that testimony, primarily because the original service 
medical records were in fact in the possession of the RO, not 
the medical center.  However, even if he had those 
particular, obviously critical records in his possession in 
1971, the fact that he waited until 1990 to submit them is at 
least suspicious.  It would be reasonable to expect that he 
would have submitted them much earlier, most especially in 
1975 when the RO proposed to sever service connection.  

The Board finds that the documents submitted by the veteran 
are fraudulent and cannot be considered in conjunction with 
his claim.  Further, the veteran's submission of fraudulent 
documents to support his service connection claim renders 
suspect and unreliable his sworn hearing testimony, as well 
as other statements made in conjunction with his current 
claim, and even statements he has made to treating physicians 
through the years concerning his psychiatric history, and, 
therefore, his testimony and statements are of significantly 
reduced probative value.  

The other pertinent medical evidence that is of record shows 
that the veteran was seen on one occasion during service when 
anxiety was noted.  Although Thorazine was prescribed at that 
time, the records do not reflect any further psychiatric 
symptoms or treatment and no chronic psychiatric disorder was 
diagnosed during service.  Further, the subsequent service 
medical records - including the report of the veteran's 
separation examination, which includes the veteran's own 
notation that he had no nervous trouble of any sort - do not 
reflect any psychiatric complaints or clinical findings.  
Therefore, the Board finds that the anxiety noted in service 
was acute and transitory and resolved without chronic 
residuals; a chronic acquired psychiatric disorder was not 
present during service.  

Although a June 1971 VA examiner diagnosed chronic anxiety 
neurosis approximately two months after the veteran's 
separation from service, that diagnosis was based largely on 
the veteran's reported history of pertinent symptoms; the 
examination report does not indicate that the examiner 
reviewed any of the veteran's service medical records.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where, as here, a medical opinion relies at 
least partially on the veteran's personal rendition of his 
medical history, the Board is not bound to accept the medical 
conclusion - here, the diagnosis of anxiety neurosis as 
chronic - as it has no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  
Although some of the other post-service examiners, 
particularly those who saw the veteran in the late 1970s and 
1980s, indicated that his psychiatric symptomatology was 
present from the time of service and even that it is service-
connected, those statements were also based largely on the 
veteran's own report that his symptoms began in service.  
Because the veteran's history as reported to each of those 
examiners is not consistent with the service medical records 
and because those examiners arrived at their conclusions 
without reviewing those or any other treatment records, the 
June 1971 diagnosis of chronic anxiety neurosis and the 
statements by subsequent examiners to the effect that his 
psychiatric symptoms dated back to service are of no 
probative value.  

In addition, given the absence of any psychiatric symptoms 
reported by the veteran for more than a year following the 
anxiety noted in service and his own denial of such symptoms 
at the time of his separation examination, and in light of 
the fact that examiners during service did not indicate that 
the symptoms reflected a chronic psychiatric disorder, the 
Board finds that his symptomatology was not "continuous."  
Therefore, the provisions of 38 C.F.R. § 3.303(b) are not 
applicable in this case to provide a basis for service 
connection.  

Finally, although service connection may be presumed if a 
psychosis is first manifest to a compensable degree within 
one year following separation from service, 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, the medical 
evidence shows that a diagnosis of schizophrenia was first 
considered in April 1974, more than three years after the 
veteran's separation from service.  Therefore, service 
connection cannot be presumed.  

So, in summary, the persuasive medical evidence shows that 
the veteran had an acute and transitory episode of anxiety 
during service and then, shortly after service, developed a 
neurosis, diagnosed variously as anxiety neurosis or 
depressive reaction.  Subsequently, a few years later, the 
diagnosis of the veteran's psychiatric disorder was changed 
to undifferentiated type schizophrenia.  However, there is no 
persuasive medical evidence that any post-service psychiatric 
disorder had its origins during service.  

For all the foregoing reasons, the claim for service 
connection for a chronic acquired psychiatric disorder must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Allergic rhinosinusitis 

Prior to October 7, 1996, chronic frontal sinusitis was rated 
as follows: Sinusitis with x-ray manifestations only with 
mild or occasional symptoms warrants a noncompensable 
evaluation.  Moderate sinusitis with discharge or crusting or 
scabbing, infrequent headaches warrants a 10 percent 
evaluation.  Severe sinusitis with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence warrants a 30 
percent evaluation.  Postoperative chronic sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms following 
repeated operations warrants a 50 percent disability 
evaluation.  38 C.F.R. Part 4, § 4.87, Diagnostic Code 6512 
(1996).  

Chronic atrophic rhinitis, with moderate crusting and marked 
ozena and atrophic changes warranted a 30 percent rating.  A 
50 percent evaluation required massive crusting and marked 
ozena, with anosmia.  Code 6501 (1996).  

Effective October 6, 1996, VA revised the criteria for 
evaluating respiratory disorders, including sinusitis.  The 
new General Rating Formula for Sinusitis (Codes 6510 through 
6514) provides that, following radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain and tenderness of the affected sinus, and 
purulent discharge or crusting after repeated surgeries, a 
50 percent rating is to be assigned.  A 30 percent evaluation 
is warranted where there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  When there are one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting, a 10 percent rating is for assignment.  A zero 
percent evaluation is appropriate for sinusitis detected by 
x-ray only.  Note: An incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.  

Allergic or vasomotor rhinitis with polyps warrants a 30 
percent rating.  Without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side, a 10 percent evaluation is 
for assignment.  Code 6522.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

Service connection has been established for allergic 
rhinosinusitis and a 10 percent rating for the disability has 
been in effect since 1988.          

It should also be noted that service connection has also been 
established for headaches, rated 30 percent, also effective 
from 1988.  Therefore, to the extent that any current 
headaches may constitute a manifestation of his sinusitis, 
they cannot be considered in evaluating his sinusitis.  See 
38 C.F.R. § 4.14 (2006) (The evaluation of the same 
disability under various diagnoses is to be avoided.)  

Private and VA treatment records in the 1990s (in English) 
are, in large part, illegible, but sometimes noted a 
diagnosis of sinusitis; no pertinent symptoms or clinical 
findings were apparent, however, except for recurrent 
headaches.  

During the course of the veteran's appeal, he has been 
afforded three examinations to evaluate his sinusitis.  In 
December 1996, the veteran reported to an examiner that he 
had been treated for sinusitis by a private physician for the 
previous two or three years.  X-rays in December 1991 were 
reportedly within normal limits.  At the time of the 
examination in December 1996, the veteran complained of nasal 
obstruction, headaches, dyspnea, and laryngitis.  Nasal 
examination was completely normal.  Sinus x-rays during that 
examination reportedly showed no evidence of sinusitis.  

On VA compensation examination in February 1998, the veteran 
again complained of headaches and nasal congestion; it was 
noted that he also had bronchial asthma.  The veteran denied 
any difficulty breathing through his nose and also denied any 
episodes of purulent discharge.  On examination, there was no 
nasal obstruction, sinusitis, purulent discharge, tenderness, 
or crusting in either nostril.  X-rays reportedly showed left 
maxillary sinusitis.  

Private treatment records dated from July 1992 through March 
2004 have been obtained.  Most of the records are in Spanish, 
and English translations are of record, although the 
translator indicated that the reports are, for the most part, 
illegible.  The records which could be translated reflect 
periodic treatment for complaints of sneezing, nasal 
congestion, and headaches.  The records do not indicate any 
incapacitating episodes requiring prolonged treatment with 
antibiotics, however.  

Another VA compensation examination was conducted in January 
2005.  The veteran complained of nasal congestion, headaches, 
and sneezing, with clear nasal discharge, which had been 
present all year round for many years.   He indicated that he 
had taken topical steroids and antihistamines for his 
symptoms.  No periods of incapacitation requiring bed rest 
were noted.  On examination, there was no tenderness, 
purulent discharge, or crusting.  Sinus x-rays were 
reportedly normal.  

At the veteran's Board hearing in May 2006, the veteran 
testified concerning this disability that he had almost lost 
his voice; he indicated that, when he would get the 
allergies, he would use drops for his runny nose.  He also 
stated that his headaches were a "separate issue," but that 
he would get them every day.  

Evaluating the above medical evidence, there is no indication 
of nasal polyps, significant crusting, or any obstruction; no 
examiner has noted any ozena.  In addition, there is no 
evidence that the veteran's sinusitis has resulted in any 
episodes of incapacitation requiring prolonged antibiotics.  
In the absence of any of those symptoms or findings, and 
excluding consideration of the veteran's reported headaches, 
as discussed above, the Board finds that the criteria for a 
compensable rating for allergic rhinosinusitis have not been 
met under any of the applicable rating criteria, old or 
revised, at any time during the appeal period.  

Nevertheless, a 10 percent rating has been in effect for the 
disability since December 1988.  Clearly, however, the 
criteria for a schedular rating greater than 10 percent are 
not met.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his allergic rhinosinusitis since his separation 
from service.  Neither does the record reflect marked 
interference with employment due to the disability.  He has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by his employer because 
of his allergic rhinosinusitis.  There simply is no evidence 
of any unusual or exceptional circumstances that would take 
the veteran's case outside the norm so as to warrant referral 
to VA's Compensation and Pension Service for consideration of 
an extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

For all the foregoing reasons, the claim for an increased 
rating for allergic rhinosinusitis must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  




ORDER

Service connection for a chronic acquired psychiatric 
disorder is denied.  

An increased rating for allergic rhinosinusitis, currently 
10 percent, is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


